Citation Nr: 0621980	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 29, 2002, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a TDIU, effective April 
29, 2002.  

In July 2005, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

In an October 2005 letter, the veteran raised an issue of 
clear and unmistakable error in the failure to award service 
connection for a "skull defect" at the time the veteran 
submitted his original claim for service connection in 
December 1970.  As this claim was first raised before the 
Board and has not been considered by the agency of original 
jurisdiction, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In February 2006, the Board denied an earlier effective date 
for the award of a TDIU.  That decision, as to that issue, 
has been vacated and this decision is issued in its stead.


FINDINGS OF FACT

1.  On April 29, 2002, the veteran submitted an informal 
claim for TDIU.  

2.  A TDIU was not factually ascertainable within one year 
prior to April 2002.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for a TDIU prior to April 2002.  


CONCLUSION OF LAW

An effective date earlier than April 29, 2002, for the award 
of a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5110, 5111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.31, 3.155, 3.157, 
3.340, 3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by two May 2002 letters and by the July 2003 
statement of the case.  Initially, it must be noted that the 
claim for entitlement to an earlier effective date for the 
award of a TDIU is a downstream issue from the veteran's 
claim for entitlement to a TDIU.  For example, the veteran 
filed a claim for entitlement to a TDIU in April 2002.  The 
RO issued a VCAA letter in May 2002 informing the veteran of 
what the evidence must show to substantiate that claim.  The 
RO granted a TDIU in a September 2002 rating decision, and 
the veteran has appealed the effective date assigned for that 
benefit.  This is considered a "downstream" issue, as the 
veteran has raised a new issue (earlier effective date), 
following the grant of the benefit sought (TDIU).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an earlier effective date, the provisions of 
38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  Therefore, the RO, in the July 2003 statement of the 
case, informed the veteran of the information and evidence 
needed to substantiate the claim for an earlier effective 
date for a TDIU.  Also in the statement of the case, the 
Decision Review Officer (DRO) supplied the veteran with the 
regulation that addresses the assignment of effective dates.  
The DRO explained that the benefit was granted as of the date 
of claim.  He provided detailed reasons and bases of why an 
earlier effective date could not be granted, including 
addressing the provisions of the effective date regulation 
that allow for an effective date to be one year earlier than 
the date of claim and the fact that there was no evidence 
submitted by the veteran between a 1992 hospitalization for 
post-traumatic stress disorder and the claim for a TDIU.  
Therefore, VA has met its duty to notify the veteran in 
connection with his claim for an earlier effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 (2006) 
(Court found that VA had fulfilled its duty to notify when 
RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a statement of the case that addressed what was 
necessary to achieve an earlier effective date for the 
service-connected disability).

Additionally, it must be noted that it is clear that the 
veteran is aware of the evidence necessary to substantiate 
his claim for an earlier effective date for the award of a 
TDIU.  For example, at the July 2005 hearing before the 
undersigned, he and his wife argued that there had been a 
pending claim for a TDIU as early as when the veteran was 
discharged from service.  They made arguments about how the 
veteran's admission to a VA hospital in 1992 was an informal 
claim for a TDIU and cited the proper regulations for that 
proposition.  See 38 C.F.R. §§ 3.155, 3.157.  The veteran's 
representative has made additional arguments in the October 
2005 brief which show that she is aware of the evidence 
necessary to substantiate the claim for an earlier effective 
date.  Specifically, she argues that the veteran was unable 
to work as early as being discharged from service, and points 
to the evidence that substantiates her allegation.  Thus, if 
any error is found on the part of VA regarding informing the 
veteran of the evidence necessary to substantiate the claim 
for an earlier effective date, it is harmless error.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the May 2002 
letter, VA informed him that if the veteran wanted VA to 
obtain any evidence on his behalf, he should return the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information to VA, to authorize release of 
information from any doctors and/or hospitals concerning any 
treatment he had received.  It noted that if he had received 
treatment from a VA facility, he would need to submit the 
date and place of the treatment, and VA would obtain the 
records.  Finally, VA asked the veteran to submit any medical 
reports that he had.  While the letter did not specifically 
tell the claimant to provide any relevant evidence, as 
opposed to "medical reports," in his possession, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence.  The letter 
specifically informed the veteran that "Any or all of the 
following listed evidence will help us make our decision."  
It listed medical records, lay statements, employment 
records, insurance examination reports, and other documents.   
In other words, the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 
19 Vet. App. 473, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran's current claim stems from a 
claim for entitlement to a TDIU and not a claim for service 
connection.  He already meets elements (1) through (4) and VA 
has informed him of how effective dates are determined.  

VA has obtained VA medical records identified by the veteran.  
The veteran submitted a private record in connection with his 
claim for entitlement to a TDIU.  VA did not provide the 
veteran with an examination in connection with his claim for 
an earlier effective date (it provided him with an 
examination in connection with his claim for entitlement to a 
TDIU), as that issue would not warrant an examination.  See   
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, the 
effective date is determined based upon evidence already in 
the claims file.  Additionally, a claim for an earlier 
effective date does not meet the statutory requirements for 
entitlement to a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A) - (C); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  TDIU

On April 29, 2002, the veteran submitted an informal claim 
for a TDIU.  He attached a letter from a private physician, 
who had examined the veteran earlier that month and 
determined that he was totally disabled "at this time" due 
to service-connected disabilities. 

On June 19, 2002, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, wherein he stated he had become too disabled 
to work on April 1, 2000, due to post-traumatic stress 
disorder.  

At the July 2005 hearing before the undersigned, the veteran 
and his wife asserted that there had been a claim for 
entitlement to a TDIU pending since as early as the 1970's 
and that the veteran should have been informed of his 
entitlement to a TDIU in 1978.  They stated the veteran had 
stopped working at the Post Office in 1989.  They also stated 
that a 1991 VA hospitalization report for treatment of post-
traumatic stress disorder was an informal claim for a TDIU.  
The veteran's wife testified that she had stopped working at 
the Post Office but then started her own cleaning business in 
1994, and the veteran subsequently joined her in that 
business.  She stated that the veteran did not have gainful 
employment from 1994 to 2000.  They both expressed 
frustration over not knowing that TDIU benefits were 
available to the veteran prior to filing the claim in 2002 
and that had the veteran been informed of such benefit, he 
would have submitted a claim prior to 2002.

In an October 2005 brief, the veteran's representative argued 
that because the veteran met the schedular criteria for a 
TDIU as of February 1978, the veteran was "automatically 
entitled [] to unemployability under 38 C.F.R. § 4.16(a)."  
She also argued that the veteran was unable to work at the 
time he was discharged from service, and thus a TDIU should 
be awarded as of the day following the veteran's discharge 
from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  In a claim for an increased 
evaluation (which includes a claim for individual 
unemployability), unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2005), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001). 

Prior to April 29, 2002, the veteran's disabilities had a 
combined evaluation of 60 percent.  However, the disabilities 
which combined to 60 percent were from the same incident in 
Vietnam.  See 38 C.F.R. § 4.16(a)(2).  Under these 
circumstances, the veteran would meet the one disability 
ratable at 60 percent, which would mean he met the schedular 
criteria for a TDIU as early as February 1978.  Id.  

The Board has carefully and thoroughly reviewed the entire 
evidence of record and finds that the preponderance of the 
evidence is against the grant of an effective date earlier 
than April 29, 2002, for the award of a TDIU.  The reasons 
follow.

The RO assigned the effective date of April 29, 2002, based 
upon the informal claim for a TDIU submitted by the veteran 
on that date.  See 38 C.F.R. § 3.155(a).  As stated above, at 
that time, he submitted a letter from a private physician, 
who stated he had been following the veteran since October 
1997 and determined that the veteran was totally "disabled . 
. . at this time" due to the service-connected disabilities.  
(Emphasis added.)  A June 2002 VA psychiatric evaluation 
report shows the examiner diagnosed post-traumatic stress 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 43.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994) (a GAF score of 43 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)" (Emphasis 
added.)).  Therefore, the RO's grant of an effective date of 
April 29, 2002, which is the date of claim, for the award of 
a TDIU is consistent with both the facts and the governing 
legal authority.  38 U.S.C.A. § 5110(a) (effective date in 
claim for increase is based upon facts found but "shall 
not" be earlier than date of claim); 38 C.F.R. § 3.400 
(effective date in claim for increase is date of claim or 
date entitlement arose, "whichever is later").  

Because the veteran met the schedular criteria for a TDIU as 
early as February 1978, it must be determined if there was 
evidence of service-connected unemployability in the claims 
file, actually or constructively, between that date and the 
effective date of the total rating.  See Norris, 12 Vet. 
App. at 418.  The Board will also address whether there was 
evidence of unemployability prior to February 1978, as such 
has been asserted by the veteran.  

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that there was evidence the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities prior to the 
veteran's informal claim for a TDIU in April 2002.  In fact, 
there is evidence to the contrary in that the evidence in the 
claims file tends to show that the veteran was regularly 
working in the 1970's and thereafter.  For example, in a 
letter received from the veteran in July 1971, he indicated 
that he felt his service-connected disabilities should be re-
evaluated because he was having difficulty in social 
dealings, which involved his "employer" and "fellow 
employees."  This would indicate the veteran was working.  
He did not state that he was unable to work due to the 
service-connected disabilities-only that he was having 
difficulty thinking, socializing, and walking.  Such 
statement is not indicative of the inability to obtain and 
sustain gainful employment.

In a VA form 21-2545, Report of Medical Examination for 
Disability Evaluation, signed by the veteran in December 
1971, he indicated he worked as a factory laborer from May 
1971 to July 1971 and a carpenter from September 1971 to 
October 1971 and from November 1971 to the present.  His 
monthly wages ranged from $320 to $480 per month.  He stated 
he had lost time from work, but when asked for the reason for 
the time lost, the veteran left that section blank.  At a 
December 1971 VA orthopedic examination, the veteran reported 
he was a carpenter and had difficulty walking on scaffolds 
and uneven surfaces due to his ankle disability.  At a 
December 1971 VA neuropsychiatric examination, the veteran 
informed the examiner he was employed as a carpenter.  The 
examiner noted in the report, "[The veteran] feels he is 
getting along satisfactorily on this job so far."  The 
examiner noted that the veteran's attention was focused on 
his problem with vocational adjustment.  The veteran admitted 
to having difficulty with interpersonal relationships both on 
the job and at home and expressed he wanted to improve his 
general adjustment at work and in his family life.  Such 
statements by the veteran would not indicate that he was 
unable to obtain and maintain substantial gainful employment 
due to service-connected disabilities; rather, they show he 
was working and felt he was improving his work performance.

A February 1975 VA Form 119, Report of Contact, shows that 
the veteran called VA because he had received a notice to 
report for an examination and could not keep the appointment 
because he could not be excused from work.  In a VA form 21-
2545 signed by the veteran in March 1975, he indicated he 
worked as a carpenter from November 1972 to March 1973, from 
October 1973 to June 1974, and from September 1974 to October 
1974.  His monthly wages ranged from $600 to $1147 per month.  
He indicated he lost time from work due to "recurring 
reinjury to right ankle."  That was the only service-
connected disability the veteran attributed to the time lost 
from work.  In a March 1975 VA examination report, the 
examiner noted the veteran reported he felt he had made 
ongoing progress in terms of his personal adjustments, 
interpersonal relationships, and his work.  The veteran added 
he had "enjoyed fairly regular employment until October 
1974, at which time he became unemployed presumably as a 
result of the overall economic and unemployment situation of 
the country."  The veteran also reported he had absenteeism 
from work due to surgery of his right ankle but denied any 
absenteeism "as a result of neuro-psychiatric problems."  
While this shows the veteran reported absenteeism from work 
due to a service-connected disability, there is a lack of 
evidence that he was unable to obtain and secure substantial 
gainful employment.  Prior to February 1978, the veteran had 
a combined evaluation of 40 percent.  His ankle was rated at 
20 percent, which was the maximum evaluation for the ankle 
joint without the ankle joint being ankylosed.  Such 
evaluation contemplated the veteran's impairment associated 
with his ankle disability.  Nevertheless, the veteran's 
report of "regular employment" refutes the current 
allegations that he was unable to obtain or sustain gainful 
employment due to service-connected disability or 
disabilities in the 1970's.  

In a VA form 21-2545 signed by the veteran in February 1978, 
he indicated he worked in construction for the past year 
making $800 per month.  He indicated he lost time from work 
due to his right ankle.  When examined in February 1978, the 
veteran reported he was working as a carpenter from 7:30 a.m. 
until 4:00 p.m. and then working as a bartender until 1:00 
a.m.  In a February 1978 VA general examination report, the 
examiner noted that the veteran reported difficulty with his 
ankle but that he "pursue[d] his occupation as a 
carpenter."  Such evidence is against the current claims 
that the veteran was unable to work due to service-connected 
disabilities as of the time he met the criteria for a TDIU.  
There is no doubt that the veteran's employment was affected 
by the service-connected disabilities, as evidenced by the 
combined 60 percent evaluation as of February 1978, but the 
facts at that time failed to raise a claim for entitlement to 
a TDIU, as the veteran indicated he was working two jobs.  

In a VA form 21-2545 signed by the veteran in April 1978, he 
indicated he worked in construction for the past 18 months 
making $600 per month.  He stated he lost time from work due 
to swelling of the right ankle.  At an April 1978 VA 
examination, the veteran told the examiner that he was 
currently employed doing construction work.  A May 1978 VA 
examination report shows that he veteran reported 
difficulties with his ankle after undergoing surgery and that 
he was currently working as a carpenter foreman for a 
construction firm in North Little Rock.  This is further 
evidence against the allegation that the veteran was unable 
to secure and maintain substantial gainful employment as of 
1978.  

In April 1979, September 1979, January 1980, May 1980, the 
veteran had submitted applications for "work-study 
allowance" while attending school.  In the September 1979 
application, he indicated he was interested in VA operations 
and wanted a possible career with VA.  Applications were 
approved in May 1979, September 1979, and January 1980.  

In a June 1989 VA Form 4-5655, Financial Status Report, the 
veteran indicated he had been placed on "indefinite 
suspension" from the Post Office.  At an April 1993 VA 
examination, the veteran reported his past work history, 
which involved carpentry, painting, and repairing homes.  He 
stated he had gone to school and subsequently obtained a job 
at the Post Office.  The veteran reported he injured his neck 
in 1987 and underwent surgery.  He had complications during 
the surgery, which resulted in his having a grand mal seizure 
during the surgery and dislocated his right shoulder.  The 
veteran indicated that he underwent surgery for his shoulder 
in October 1989.  He stated he subsequently failed the 
"fitness for duty test" and was relieved of his 
responsibilities at the Post Office.  The veteran noted that 
he had been put on a 10-pound restriction on lifting, which 
caused him to be unable to accomplish his work.  Thus, while 
this record shows that the veteran had been relieved of work 
in 1989, it appears to be due to non-service-connected 
disabilities.  

In December 1992, the veteran was hospitalized at VA with 
diagnoses of post-traumatic stress disorder and alcohol 
dependency.  The veteran reported having trouble with anger 
control and increased intrusive thoughts.  In a VA Form 21-
4138, Statement in Support of Claim, received that same 
month, the veteran asked that he be granted a 100 percent 
evaluation for post-traumatic stress disorder.  While the 
100 percent evaluation at that time contemplated the 
inability to work, there is no mention in either the 
hospitalization summary report or the veteran's statement 
that he was unable to secure or follow a substantially 
gainful occupation as the result of post-traumatic stress 
disorder, or any other service-connected disability or 
disabilities.  

VA considered the veteran's December 1992 claim for increase 
in a May 1993 rating decision.  It reclassified the service-
connected psychiatric disorder to include post-traumatic 
stress disorder and continued the 10 percent evaluation.  
Thus, the veteran's claim for entitlement to a 100 percent 
evaluation for a service-connected psychiatric disorder was 
considered at that time.  Under Norris, there must be 
evidence of unemployability, and the fact that the veteran is 
hospitalized for a condition or asks that he be granted a 
100 percent evaluation does not necessarily render him or her 
unemployable.  See Norris, 12 Vet. App. 413.  

The salient factor in all of the records dated prior to the 
time the veteran submitted his claim for entitlement to a 
TDIU is the absence of any notation that the veteran was 
unemployable due to service-connected disabilities.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against a finding that there is documentation in 
the record that would have led an adjudicator to conclude 
that the veteran had submitted an informal claim for a TDIU 
prior to April 2002.  Prior to that time, the record was 
replete with reports by the veteran that he was working.  The 
only time he indicated he was not working was during a March 
1975 VA examination, at which time he stated he was not 
working as a result of "the overall economic and 
unemployment situation of the country."  Thus, he did not 
attribute his lack of employment to a service-connected 
disability or disabilities.  Therefore, an informal claim for 
a TDIU has not been pending since the early 1970's.

The veteran's representative has asserted that because the 
veteran met the schedular criteria for a TDIU as of February 
1978, he was "automatically" entitled to such benefit.  For 
this proposition, she cited to the provisions of 38 C.F.R. 
§ 4.16(a).  Under that provision, it states, "Total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. . . ."  (Emphasis added).  
It is clear that the award of a TDIU is not automatic when a 
veteran meets the schedular criteria for this benefit.  
Rather, whether the veteran meets the criteria for a TDIU is 
discretionary and determined on a case-by-case basis, as 
evidenced by the language in the regulation.  See italics 
above.  Again, there is a lack of evidence in the claims file 
prior the April 2002 informal claim that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

The date of the veteran's claim for entitlement to a TDIU is 
April 29, 2002.  In determining the appropriate effective 
date for the claim for increase, VA must also consider 
whether there is evidence that an increase in disability 
occurred within one year preceding the date of claim that 
would be sufficient to warrant an effective date earlier than 
the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
At the time the veteran submitted his claim for a TDIU on 
April 29, 2002, he attached a letter from a private 
physician, dated April 6, 2002, wherein the examiner stated 
that the veteran was totally disabled due to service-
connected disabilities.  This finding, which was dated within 
one year prior to the date of the veteran's claim, would 
establish entitlement to a TDIU effective April 6, 2002.  
However, payment of VA benefits is effective the first day of 
the calendar month following the month in which the award 
became effective.  38 U.S.C.A. § 5111(a) (West 2002); 
38 C.F.R. § 3.31 (2005).  If the Board granted an effective 
date of April 6, 2002, it would not provide any additional 
compensation to the veteran, as the payment of the TDIU 
benefits began on May 1, 2002.  See Westberry v. West, 
12 Vet. App. 510 (1999).  In Westberry, the Court determined 
that the appellant had submitted an application for benefits 
in February 1993 and that the Board was not clearly erroneous 
in finding that she did not warrant an effective date earlier 
than March 1, 1993, for the benefit.  Id. at 514 citing to 
38 U.S.C.A. § 5111(a).  Again, granting an effective date at 
any time during the month of April 2002 would not provide any 
additional compensation to the veteran, and the Board finds 
no basis to award an effective date that will not benefit the 
veteran.  

In considering the other evidence within one year prior to 
the date of the veteran's claim for a TDIU, the Board has 
reviewed the VA treatment records and the private medical 
records and finds that the preponderance of the evidence is 
against a finding an earlier effective date would be 
warranted.  While the veteran complains of depression and 
ankle pain, which are symptoms associated with service-
connected disabilities, in none of these records is there 
evidence of unemployability due to service-connected 
disabilities.  Thus, there is no factual basis upon which to 
premise the grant of an effective date prior to April 29, 
2002, for the award of a TDIU.  

The veteran has asserted that he should be granted various 
effective dates for the award of a TDIU.  When he submitted 
the VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Individual Unemployability, in June 
2002, he indicated he became too disabled to work as of April 
1, 2000.  At the June 2002 VA psychiatric evaluation, he 
stated he had not worked in two years.  However, once the 
TDIU was awarded, the veteran subsequently claimed that he 
warranted an effective date going back to the 1970's for 
individual unemployability because he was unable to work at 
that time or had difficulty working.  The records created 
contemporaneously in the 1970's contradict the veteran's 
current allegation that he could not work during that time.  
Nevertheless, as stated above, the preponderance of the 
evidence is against a finding that a TDIU has been pending 
since that time.  

In this case, the veteran's claim was filed more than one 
year after the date he alleges he became too disabled to 
work.  The Court and VA's General Counsel have interpreted 
the provisions under 38 U.S.C.A. § 5110(b)(2) as meaning that 
if the increase occurred (which includes individual 
unemployability) more than one year prior to the claim, the 
increase is effective the date of claim.  Harper v. Brown, 
10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  Assuming 
that the veteran was unemployable due to service-connected 
disability or disabilities as of April 1, 2000, this date is 
more than one year prior to the date of the veteran's claim 
and the appropriate effective date is therefore the date of 
claim-here, April 29, 2002.  See 38 U.S.C.A. § 5110(a) and 
(b).  This also applies to the veteran's allegations of not 
having worked full time since 1994 or as early as the 1970's, 
as these dates are also more than one year prior to the date 
of the veteran's 2002 claim.  Id.  

At the hearing, the veteran expressed frustration in VA 
failing to inform him of his entitlement to individual 
unemployability benefits.  Although VA has a duty to notify 
veterans of their apparent eligibility for benefits, this 
duty does not establish a basis for a retroactive effective 
date.  See 38 U.S.C.A. § 7722 (West 2002).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than April 29, 2002, for a TDIU, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than April 29, 2002, for the award 
of a TDIU is denied.



________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


